Dissenting Opinion by
Price, J.:
Following a non-jury trial on May 21, 1974, the appellant, Allan Gamsby, was convicted of violating Section 13 of The Uniform Controlled Substance, Drug, Device and Cosmetic Act.1 The only issue raised on this appeal is whether the lower court erred in refusing to grant a new trial based on after-discovered evidence. I find no error in the lower court’s action.
Testimony adduced at trial revealed that on February 7, 1973, appellant sold three demerol and four darvon capsules for $3.00 to Jill Jones. On February 8, 1973, Jill told a schoolmate about her purchase. Later that day, school authorities confiscated the pills and contacted the police, who interviewed Jill on February 14. At that time, Jill told the officers that she had purchased the drugs from appellant. Appellant denied having made the sale.
The defense called Lynne Bonner to impeach the credibility of Jill Jones. She testified that she had three telephone conversations with Jill concerning the sale. In the first, Jill told her that appellant made the sale. In the *583second, Jill stated that her boyfriend, Brian Burke, sold her the pills, and also stated that she implicated appellant due to police pressure to name her supplier. The final conversation occurred after Lynne was subpoenaed as a defense witness. At that time, Jill stated that the appellant was the seller, and that Brian Burke was not involved.
On the basis of the totality of the evidence, the court below concluded that appellant was the seller, and adjudged him guilty. Appellant now contends that he should receive a new trial on the basis of evidence which he discovered subsequent to trial.
The after-discovéred evidence which appellant contends warrants a new trial consists of the affidavit of appellant’s friend, John Connery. Connery attested that on January 9, 1975, he and Walter Williams2 attended a party with appellant and Brian Burke. When appellant learned that Burke was present, he left the party. Afterwards, Connery, Williams and Burke also left the party in order to obtain more beer. En route, Burke allegedly stated that he gave the pills to Jill but that he wouldn’t admit it in court as he did not want to jeopardize his career in the Army. However, he asked Connery to tell appellant “to appeal to Court” and that he “would go to testify on his next leave.” (NT 90a)
The Pennsylvania Supreme Court has stated that, in order to justify the grant of a new trial on the basis of after-discovered evidence, the evidence must have been discovered following trial and must be such that it could not have been obtained at the trial by reasonable diligence. Moreover, it must not be cumulative or merely impeach credibility; it must be such as would likely compel a different result. Commonwealth v. Bulted, 443 *584Pa. 422, 279 A.2d 158 (1971); Commonwealth v. Mount, 435 Pa. 419, 257 A.2d 578 (1969).
My examination of the affidavit convinces me that its only permissible use might be to impeach the credibility of Jill Jones. My conclusion is based in large part upon the inadmissible hearsay statement3 contained in the affidavit.
It is axiomatic that hearsay is not admissible at trial unless the statement constitutes an exception to the general rule. See, e.g., Chambers v. Mississippi, 410 U.S. 284 (1973). One exception recognized in Pennsylvania is a declaration against penal interest. See Commonwealth v. Nash, 457 Pa. 296, 324 A.2d 344 (1974).
The elements which must be satisfied before a statement will be considered a declaration against penal interest have been detailed in Commonwealth v. Hackett, 225 Pa. Superior Ct. 22, 29-30, 307 A.2d 334, 338 (1973):
“Public policy, the fundamental principles of fairness and due process of law require the admission of declarations against penal interest where it can be determined that those statements: (1) exculpate the defendant from the crime for which he is charged; (2) are inherently trustworthy in that they are written or orally made to reliable persons of authority or those having adverse interests to the declarant; and, that they are made pre-trial or during the trial itself.”
Moreover, three Justices of the Pennsylvania Supreme Court have indicated their belief that before a declaration against penal interest may be admitted into evidence, the appellant must prove the declarant to be unavailable for trial. See Commonwealth v. Nash, 457 Pa. 296, 303, 324 A.2d 344 (1974) (Concurring Opinion of Mr. Justice Roberts). See also, McCormick, Handbook of the Law of Evidence §276 (E. Cleary ed. 1972).
*585The statement involved in the instant case, i.e., that Brian Burke gave the pills to Jill Jones, does not satisfy the standards enunciated in Commonwealth v. Hackett, supra. It was not made to a person of authority or to a person with interests adverse to the declarant. John Connery and Walter Williams were in no way associated with the crime, and it is not contended that they were “reliable persons of authority” within the meaning of Haekett. Moreover, the statement was not made until 9 months after appellant’s trial was completed, in further violation of Haekett. These factors do not provide the “persuasive assurance of trustworthiness” required by Commonwealth v. Nash, supra.
As the Supreme Court stated in Commonwealth v. Nash, supra: “It is our view, and that of the Superior Court in Commonwealth v. Hackett, supra, that, by its decision in Chambers, supra, the Supreme Court did not intend that every declaration against penal interest must be admitted into evidence. Rather, it is only those hearsay declarations which ‘were originally made and subsequently offered at trial under circumstances that provided considerable assurance of their reliability.’ ” 457 Pa. at 302, 324 A.2d at 346, quoting Chambers v. Mississippi, supra at 300.
Because I have determined that the hearsay statement does not fall within the exception as a declaration against penal interest, I must also conclude that the affidavit is inadmissible as substantive evidence against appellant. It could be used only to impeach the credibility of Jill Jones, which is merely cumulative to the impeaching testimony of Lynne Bonner. Therefore, this affidavit does not qualify as admissible after-discovered evidence, and the lower court correctly refused to grant a new trial on this basis.
I would affirm the judgment of the lower court.
Watkins, P.J., and Jacobs, J., join in this dissenting opinion.

. Act of April 14, 1972, P.L. 233, No. 64, §13, as amended (35 P.S. §780-113(a)(16)).


. There is nothing of record to indicate that Walter Williams also signed an affidavit concerning Burke’s “admission.” The motion for new trial based on after-discovered evidence discusses only the affidavit of John Connery, and only that affidavit is attached to the record.


. Brian Burke’s statement to John Connery that he sold the pills to Jill Jones is a hearsay declaration when offered to prove the truth of the matter asserted.